DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/652436. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 2, 5-7, 10, 12, 13, and 16 have been amended. 
Claims 1, 2, 5-7, 10, 12, 13, and 16 are pending in the application and have been examined on the merits discussed below. 
The rejection under 35 USC 102/103 is withdrawn in view of the claim amendments filed 7/25/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-5 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 6-10 are directed to apparatus comprising a processor; thus the apparatus comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 12-16 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to identify risk orders and store risk information, which is described by claim limitations reciting: acquiring an order detail information table stored in a first database, a risk information table stored in a second database, and a corresponding relationship information table stored in a third database, wherein the first database, the second database and the third database are different from each other; querying periodically an order number of an order satisfying a target condition from the order detail information table, to generate order number sets divided according to stations and/or delivery staffs, order detail information in the order detail information table including an order number and at least one of a station number or a delivery staff number; determining the queried order as a risk order, and performing statistics of order detail information of the determined risk order, to generate risk information corresponding to each generated order number set, the risk information including a risk information number; updating the risk information table in the second database based on the generated risk information and updating the corresponding relationship information table in the third database based on a corresponding relationship between the risk information number and order numbers in the order number set, for each order, the order detail information table containing more order-related information of the order than the risk information table, wherein the risk information corresponding to each generated order number set further includes a station number and/or a delivery staff number corresponding to the each order number set, and each piece of original risk information recorded in the risk information table includes an original station number and/or an original delivery staff number, and updating the risk information table in the second database based on the generated risk information and updating the corresponding relationship information table in the third database based on a corresponding relationship between the risk information number and order numbers in the order number set comprises: extracting the original station number and/or the original delivery staff number included in the each piece of original risk information recorded in the risk information table, to generate a first number set; extracting the station number and/or the delivery staff number included in the risk information corresponding to the each generated order number set, to generate a second number set; determining to-be-newly-created risk information, to-be-deleted risk information and to- be-replaced risk information in the risk information table and determining to-be-newly-created corresponding relationship information, to-be-deleted corresponding relationship information and to-be-replaced corresponding relationship information in the corresponding relationship information table based on a comparison between the first number set and the second number set; and updating the risk information table in the second database according to the determined to- be-newly-created risk information, to-be-deleted risk information and to-be-replaced risk information, and updating the corresponding relationship information table in the third database according to the determined to-be-newly-created corresponding relationship information, to-be- deleted corresponding relationship information, and to-be-replaced corresponding relationship information. The identified recited limitations in the claims describing identifying risk orders and storing risk information (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and commercial interactions. Dependent claims 5, 10, and 16   recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 6 (i.e., the processor and memory storing computer readable instructions, wherein the instructions, when executed by the processor, cause the processor to perform operations) and claim 12 (i.e., the non-transitory computer readable storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements in claims 2, 7, and 13, related to different types of databases do not provide an improvement to the computer or technology; further, these additional elements are recited at a high level of generality and only generally link the abstract idea to a technological environment or field of use. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements in claims 2, 7, and 13 are recited at a high level of generality; these additional elements do not provide and improvement and only generally link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

	
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. This judicial exception is not integrated into a practical application because additional elements in claim 6 (i.e., the processor and memory storing computer readable instructions, wherein the instructions, when executed by the processor, cause the processor to perform operations) and claim 12 (i.e., the non-transitory computer readable storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. The limitations in the present claims recite the idea of a solution and lack details describing the technology.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. The present specification does not provide a similar explanation as in McRO and the present claims do not enable automation of tasks that previously could only be performed by humans.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683